Eagle Pass Independent
                                                                     School District, Self Insured
                                                                      and Texas Department of
                                                                       Insurance Division of /s


                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 28, 2014

                                      No. 04-14-00123-CV

                                     Blanca HERNANDEZ,
                                           Appellant

                                                 v.

 EAGLE PASS INDEPENDENT SCHOOL DISTRICT, Self Insured and Texas Department
  of Insurance Division of Workers' Compensation and Rod Bordelon, Jr. in his Capacity as
                         Commissioner of Workers Compensation,
                                       Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 12-12-28082-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

                                         ORDER
        Counsel for appellant in this accelerated civil appeal has filed a motion for permission to
file documents in paper form. See TEX. R. APP. P. 9.2(c) (requiring attorneys in civil cases to file
documents electronically). We find that counsel has shown good cause to suspend the operation
of Rule 9.2(c) as to appellant’s counsel in this case and we hereby grant the motion. See TEX. R.
APP. P. 2.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court